                 IN THE UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

In re Yolanda Cayson                         )
                                             )      Case No. 19-43629
       Debtor.                               )
                                             )      Chapter 13
                                             )
                                             )      REQUEST FOR
                                             )      EXTENSION OF TIME


                          REQUEST FOR EXTENSION OF TIME

       COMES NOW Jason Fauss, attorney for Debtor Yolanda Cayson, and requests an

extension of time to file Schedules J on the following grounds:

       1. Debtor filed her Petition for Relief under Chapter 13 of the Bankruptcy Code

           on June 10, 2019.

       2. Debtor has been previously granted one continuance in this case.

       3. Debtor stated that she faxed Schedule J to Debtor’s attorney but Debtor’s

           attorney does not have a copy of the document.

       WHEREFORE, Debtor respectfully requests that she be granted until July 15, 2019

to file said documents.



                                             Respectfully submitted,

                                             Jason D. Fauss




                                             Jason D. Fauss, #57734MO
                                             The Fauss Law Firm, LLC
                                             11965 St. Charles Rock Rd., Suite. 202
                                              St. Louis, MO 63044
                                              Tel: 314-291-8899 / Fax: 314-739-1355
                                              Jason@Fausslaw.com
                                              ATTORNEY FOR DEBTORS


                             CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was filed electronically
on July 9, 2019 with the United States Bankruptcy Court, and has been served on the
parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
Electronic Mail Notice List.




                                              Jason D. Fauss, #57734MO
                                              The Fauss Law Firm, LLC
                                              11965 St. Charles Rock Rd., Suite. 202
                                              St. Louis, MO 63044
                                              Tel: 314-291-8899 / Fax: 314-739-1355
                                              Jason@Fausslaw.com
                                              ATTORNEY FOR DEBTOR
